DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Pub No. 2017/0360401) in view of Pelissier et al. (US Pub No. 2017/0105701).
With regards to claims 1, 8 and 14, Rothberg et al. disclose an ultrasound navigation assistance processing system and method comprising:
acquiring an image by an ultrasound probe of a target organ of a body (paragraph [0100], referring to the method for assessing “position and orientation of an ultrasonic probe” which comprises of receiving ultrasound image data generated by the probe; paragraphs [0144]-[0145], referring to providing instructions to an operator of an ultrasound device on how to position the ultrasound device and adjust the position by analyzing a captured ultrasound image, wherein the captured image would be associated with the current/contemporaneous pose (position and orientation) of the ultrasound device/probe); paragraphs [0147], [0181]-[0182] referring to the ultrasound device being implemented as a handheld device, and thus the ultrasound probe/device is held by a hand of an operator in accordance with a current/contemporaneous ultrasound pose (i.e. pose associated with acquiring the current ultrasound image (110)); paragraph [0153], referring to the instructions being computed based on the current/contemporaneous position of the ultrasound device with respect to the subject’s body; Figure 1); 
processing the image with an estimator (i.e. computing device which analyzes the captured ultrasound image using image processing technology) comprising a neural network, the estimator producing a deviation (i.e. instructions of “MOVE UP”, “MOVE LEFT”, “MOVE RIGHT”, “ROTATE CLOCKWISE”, “ROTATE COUNTER-CLOCKWISE” or “MOVE DOWN”  or “MOVE RIGHT 5 CENTIMETERS” or “TWIST CLOCKWISE”, which represents an amount/magnitude of deviation from a proper position of the ultrasound device/probe to acquire the target anatomical view, wherein an instruction to “rotate..” or “twist” would reflect a deviation of how the ultrasound probe is held in the hand of the operator) of a contemporaneous ultrasound probe pose by determining a difference between an optimal ultrasound probe pose and the contemporaneous ultrasound probe pose (paragraphs [0145]-[0153], referring to analyzing the image to determine how to move/reposition the ultrasound device to capture an ultrasound image containing the target anatomical view and further referring to training a convolutional neural network with a  set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view, and wherein the instructions can be pre-recorded and determined by comparing the current positioning of the ultrasound device relative to one or more prior positions of the ultrasound device which yielded the target ultrasound image, etc.; paragraphs [0186]-[0187], [0190], referring to the generated instructions may also include an indication of the “magnitude of the movement”, such as “MOVE RIGHT 5 CENTIMETERS”; paragraph [0195]; Figures 1-3); and
presenting the produced deviation to an end user operator of the ultrasound probe (paragraphs [0145], [0151], referring to the instructions being provided to the operator by displaying the instructions using a display; paragraphs [0185]-[0187], [0195], [0230], Figures 1-3 and 8).	Further, with regards to claims 8 and 14, Rothberg et al. disclose that their system comprises a computer (104) with memory (“storage elements”) and at least one processor (“one or more processing elements (such as a processor)”); a display (106) coupled to the computer; beamformer circuitry (paragraph [0181], referring to receiving ultrasound data which is used to generate an ultrasound image (110), which inherently requires beamformer circuitry) coupled to the computer and the display; an ultrasound probe (102) comprising a transducer connected to the beamformer circuitry; and a navigation assistance module (paragraphs [0144]-[0152], referring to the image processing techniques, etc., which are employed to process the image) executing the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer to acquire the image by the ultrasound probe of a target organ of a body, to process with the estimator the acquired image, etc. (paragraphs [0144]-[0152], [0181], [0184]; Figure 1). 
However, though Rothberg et al. disclose that the deviation is represented by instructions of “MOVE UP”, “MOVE LEFT”, “MOVE RIGHT”, “ROTATE CLOCKWISE”, “ROTATE COUNTER-CLOCKWISE” or “MOVE DOWN”  or “MOVE RIGHT 5 CENTIMETERS” or “TWIST CLOCKWISE”, which represents an amount/magnitude of deviation from a proper position (i.e. optimal ultrasound probe pose) of the ultrasound device/probe to acquire the target anatomical view, wherein an instruction to “rotate..” or “twist” would reflect a deviation of how much the current ultrasound probe deviates from the optimal ultrasound probe pose, Rothberg et al. do not specifically disclose that an inertial measurement unit is utilized to tune the deviation produced by the estimator.
Pelissier et al. disclose an apparatus and method for providing remote expert feedback to an operator of an ultrasound imaging machine and helps improve an operator’s scanning technique, wherein the position of the probe is measured by a position sensor and recorded (Abstract; paragraph [0138]).  The recorded position information may be compared to current information on the position of the probe (103), and the result of the comparison could be used to provide additional feedback to help the local user align probe (103) with the desired position (paragraph [0138], note that the additional feedback leads to an adjustment/tuning of how the probe should be moved to a desired postion/orientation (i.e. deviation is tuned/adjusted)).  The position sensor/sensing unit (900) may comprise one or more sensors integrated into the probe, such as one or more accelerometers, gyroscopes, or the like (paragraph [0147], referring to accelerometers,/gyroscopes, which are inertial measurement units).  The sensing unit (900) is configured to provide device position information that indicates the position and orientation of the probe (103), which may be applied for monitoring whether or not a user is positioning the probe as suggested in a message received from a remote interface (paragraphs [0108]-[0111], [0148]-[0152]; Figure 8).  If the monitored motion does not correspond to the message (i.e. message of how to move the ultrasound probe to a desired position (i.e. deviation), such as “tilt forward’, ‘scan right’, etc.), then a warning signal may be provided to the user and more specific suggestions (e.g, tilt by about 12 degrees, slide right by 1.3 cm, which represent an adjusted/tuned “deviation”) can be provided because the apparatus can provide feedback to the user regarding when the specific movement has been achieved based on the device position information from the sensing unit (paragraphs [0112]-[0113], [0152]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an inertial measurement unit be utilized to tune the deviation produced by the estimator of Rothberg et al., as taught by Pelissier et al., in order to improve an operator’s scanning technique (Abstract).  
With regards to claim 2, 9 and 15, Rothberg et al. disclose that the neural network comprises the convolutional neural network (paragraphs [0149]-[0150], referring to the convolutional neural network).
	With regards to claim 3, 8, 10 and 16, Pelissier et al. disclose that the inertial measurement system comprising at least one of an accelerometer, a gyroscope or magnetometer (paragraph [0236], referring to the using additional information to identify the pose of the ultrasound device, such as obtaining movement information from sensors including accelerometers, etc.).
	With regards to claim 4, 11 and 17, Rothberg et al. disclose that the magnitude of the produced deviation is presented visually in a display of a computer system coupled to the probe (paragraph [0147]).

Claims 5-7, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of Pelissier et al. as applied to claims 1, 8 and 14 above, and further in view of Pagoulatos et al. (US Pub No. 2017/0262982)..
With regards to claims 5-7, 12-13 and 18-20 as discussed above, the above combined references meet the limitations of claims 1, 8 and 14.  Further, though Rothberg et al. disclose that the produced deviation is presented audibly through a tone/sound and/or is presented haptically through vibrations (paragraphs [0230], [0310]), Rothberg et al. do not specifically disclose that the produced deviation is presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose or by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose, or is presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose. 
Pagoulatos et al. disclose an ultrasound image recognition module (120) that is implemented using a neural network (300), wherein the ultrasound image recognition module may be trained to determine whether a received ultrasound image represents one or more clinically standard or desirable views and, based on its recognition of whether the images are approaching or moving away from a clinically desirable view of the organ, the system may be configured to provide feedback to the user to assist the user in capturing the desired view of the organ, for examply, by indicating a direction in which the user may wish to move the probe (paragraphs [0048]-[0049]; Figure 3).  The magnitude of the produced deviation from the desirable views can be presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to an audible tone having an increasing (or decreasing) frequency as the received ultrasound images are approaching (or moving away from) the clinicaly desired views).  Pagoulatos et al. further disclose that the magnitude of the produced deviation can be presented audibly by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to the feeback being an audible tone or “beep”, wherein a “beep” would correspond to a short-duration sound) or presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to the haptic feedback element, wherein a series of vibrational pulses having an increasing (or decreasing) intensity as the received ultrasound images are approaching (or moving away from) the clinically desired view).  The feedback signals (i.e. audible tone, sounds, vibrations) provides an indication that the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ (paragraph [0060]).  Their system allows for reducing the overall cost of ultrasound imaging and increases the availability of ultrasound imaging to patients (Abstract; paragraphs [0005).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the produced deviation of Rothberg et al. be presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose or by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose, or is presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose, as taught by Pagoulatos et al., in order to provide an indication that the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ (paragraph [0060]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Pelissier et al. has been introduced to teach utilizing an inertial measurement unit to tune the deviation produced by the estimator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793